DETAILED ACTION
Allowable Subject Matter
Claims 1-2, and 4-7 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “the adjustment pump electrode contains Pt and Au, and a Au/Pt ratio (= the area of a portion where Au is exposed/the area of a portion where Pt is exposed) measured using X-ray photoelectron spectroscopy (XPS) is greater than or equal to 0.3 but not greater than 0.63” and “the auxiliary pump electrode contains Pt and Au, and a Au/Pt ratio (= the area of a portion where Au is exposed/the area of a portion where Pt is exposed) measured using X-ray photoelectron spectroscopy (XPS) is lower than the Au/Pt ratio of the adjustment pump electrode”. 
The closest prior art of record is considered to be Fujisaki et al. (US 2010/0243447 A1). 
Fujisaki discloses a sensor element comprising a layered body made up of solid electrolyte layers 1-6 that form a gas distribution part from gas inlet 10 through the second inner space 40 [Paras. 0027-0030; Fig. 1]; a main pump cell 21 (“adjustment pump cell”) that has an inner pump electrode 22 arranged in the first inner space 20 [Paras. 0039-0040; Fig. 1]; a measuring electrode 44 arranged in a measurement space inside the second inner space 40 that is downstream of the first inner space 20 [Paras. 
Applicant argues in the Remarks Pgs. 7-9 that “none of Fujisawa, Kato et al. (US 5902469 A), and Kato et al. (EP 0859233 81) references discloses or suggests that the invention of amended claim 1 in which the Au/Pt ratio of the auxiliary pump electrode is lower than the Au/Pt ratio of the adjustment pump electrode”. The instant specification Para. 0068 discloses that:
The Au/Pt ratio of the auxiliary pump electrode 51 may be greater than or equal to 0.3 but not greater than 0.63, similarly to the inner-side pump electrode 22; however, preferably the Au/Pt ratio of the auxiliary pump electrode 51 is lower than that of the inner-side pump electrode 22. Here, even in a case where the measurement-object gas is in a rich atmosphere, the measurement-object gas whose oxygen concentration has been adjusted reaches the second internal void 40 arranged downstream of the first internal void 20. More specifically, the measurement-object gas into which oxygen has been pumped by the main pump cell 21 reaches the second internal void 40. Thus, the above-described NOx reduction is less likely to occur in the second internal void 40 than in the first internal void 20. Thus, even when the Au/Pt ratio of the auxiliary pump electrode 51 has a lower value than that of the inner-side pump electrode 22, a decrease in the NOx concentration measurement accuracy is less likely to occur in a case where the measurement-object gas is in a rich atmosphere. By setting the Au/Pt ratio of the auxiliary pump electrode 51 to relatively low, the pump performance of the auxiliary pump cell 50 can be made relatively high. The Au/Pt ratio of the auxiliary pump electrode 51 is preferably less than or equal to 0.3 and more preferably less than 0.3. In addition, the Au/Pt ratio of the auxiliary pump electrode 51 may also be greater than or equal to 0.01.

Applicant’s arguments, in light of the teachings of the instant specification, are convincing. Although Fujisaki does teach the disclosed abundance ratio range of 0.01 to 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2 and 4-7 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795